 

PROJECT COOPERATION AGREEMENT

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd

Party B: Huang Zhiying

 

Party C: Shenzhen Qianhai Da Fei Financial Services Co., Ltd.

Party D1: Gao Yunhong

 

Party D2: Cao Cheng

Party D3: Qinhuangdao Rongtai Guarantee Co., Ltd.

 

November 16, 2015

 

  

  

 

PROJECT COOPERATION AGREEMENT

 

No.: SZDF-2015-339

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd

Organization code certificate: 07858766-5

Legal representative: Liu Bodang

Address: F19, Yamai International Centre, Hong Kong Middle Road 7, Shinan
District, Qingdao City

 

Party B: Huang Zhiying

ID card number: 44018319870627691X

Address: Room 3601, Tower A, Galaxy Century Building, Futian District, Shenzhen

 

Party C: Shenzhen Qianhai Da Fei Financial Services Co., Ltd.

Organization code certificate: 39856942-3

Legal representative: Cao Cheng

Address: F36, Tower A, Galaxy Century Building, Caitian Road, Futian District,
Shenzhen City

 

Party D1: Gao Yunhong

ID card number: 130302197306251612

Address: F36, Tower A, Galaxy Century Building, Caitian Road, Futian District,
Shenzhen City

  

Party D2: Cao Cheng

ID card number: 431003198108063510

Address: F36, Tower A, Galaxy Century Building, Caitian Road, Futian District,
Shenzhen City

  

Party D3: Qinhuangdao Rongtai Guarantee Co., Ltd.

Organization code certificate: 79545631-8

Legal Representative: Gao Yunhong

Address: 231-1, Middle Section, Hebei Avenue, Haigang District, Qinhuangdao

 

  

  

 

IN WITNESS WHEREOF, the Agreement is hereby executed by/among Party A, Party B,
Party C, and Party D (including Party D1, Party D2 and Party D3) (the parties
hereinafter) under the principle of equality, free-will, mutual benefit, and
honesty and trustworthiness, through friendly negotiation, on cooperation
matters relating to personal loans service hereunder, pursuant to “Contract
Law”, “Security Law” and other relevant national laws and regulations, for the
purpose of promoting financial innovation, supporting the establishment of
credit financing system in China, and resolving the difficulties in financing by
micro-credit borrowers.

 

Article I: Relationships between the parties

 

Under the Agreement, Party A is the operator of Huiying Financing Service, a P2P
platform (www.hvif.com, hereinafter referred to as “Party A’s platform” or “HFS
platform), with investment demand resources.

 

Party B hereunder is a natural person that proposes to finance via
repurchase-type financial claim transfer from Party A platform investors
recommended by Party A (Party A platform investors hereinafter), holding
financial claims as approved by Party C via examination and verification.

 

Party C hereunder (including any of its branches and subsidiaries under Party C)
is a consumer-finance-related intermediary service provider, with financing
demand clients resource.

 

Party D hereunder (including Party D1, Party D2 and Party D3): Party D1 and
Party D2 act as shareholders of Party C, and Party D3 is an affiliated company
of Party C.

 

Article II: Cooperation mode

 

2.1 Party B transfers its claims to Party A’s platform investors in the form of
claims transfer via Party A’s platform, and promises to repurchase such claims
within a certain period of time, as agreed upon hereunder.

 

2.2 Party A provides Party A platform investor and Party B with intermediary
services and transfer management services, thereby to facilitate completion of
financing transactions.

 

2.3 Party C shall review and examine Party B’s claims, and report/submit to
Party A in the manner as agreed upon.

 

2.4 Acting as the shareholder and affiliate of Party C, Party D shall provide
guarantee and security of joint and several liable to Party A platform investors
for debt repayment by Party B hereunder.

 

2.5 The parties have acknowledged, fully accepted and are willing to comply with
“Terms of Use and Service of Huiying Financing Service” (detailed in
www.hyjf.com), and to comply with this cooperation service model under the
Agreement.

 

The debtor corresponding to the “claims” as mentioned in the above Article 2.1,
as well as the following “claims” means any consumer applying for customer loans
via Party C.

 

Article III: Operating procedures

 

3.1 Party A shall perform credit investigation and tracking management on Party
B and Party C; grant Party C to recommend Party B’s claims to Party A, thus
financing via transfer on Party A’s “Huiying Financing Service” platform.

  



  

  

 

 3.2 Party C shall, on T Day, push information on any eligible debtor claimed by
Party B (hereinafter referred to as “subordinate debtor”) to Party A via manual
data tables / system data exchange, containing the following fields:

 

Full name 

 

ID number 

 

Repayment bank card (card number / bank) 

 

Gender 

 

Registered permanent residence address/ Current address 

 

 

Employer 

 

Product name / model 

Product price   Loan amount (RMB yuan) (consumer loans / cash loans)   Loan term
(months)   Booth information (name / phone / address)   Personal contact
information   Other contact information (family, employer, etc.)  

 Existing loan of borrower

 

3.3 Party A shall complete review on T + 1 Day, after receiving claim projects
of Party B from Party C; such the project review includes but is not limited to
the subordinate debtor data collection, verifying basic information and other
relevant information, telephone sampling survey, etc. Party A shall send the
list of qualified subordinate debtors to Party C, before 10:00, on T + 1 Day,
via manual data tables / system data exchange. Within 1 hour after receiving the
list, Party C shall fill out a complete “Commitment Letter” (the “Letter” for
short hereinafter) and “List of Claim Transfer Project” (the “List” for short
hereinafter), sign and seal such Letters and Lists, then send back the scanned
copies to Party A. Party C warrants Party A’s margin account balance is greater
or equal to total balance of Party B claims transfer projects (including T Day
transfer projects).

 

The original Lists and Letters shall be mailed via the following ways: within 30
days from the beginning of the first transfer of claims, Party C shall mail the
original Lists and Letters to Party C on a daily basis. After 30 days, Party C
shall mail twice a week (to be mailed by Party C tentatively on every Monday and
Wednesday). Party C shall choose appropriate mailing and post approaches.

 

In time of reviewing, Party A shall have the right to refuse any claim projects
of Party B from Party C.

 

3.4 Party A warrants Party A platform investors’ capital (hereinafter also known
as “investment principal”) is transferred to Party B’s account via a third-party
payment agency on T + 2 day (the date when Party B’s bank account receive such
payment shall be deemed as “full-scale lending date” or “the starting date of
claim transfer”), upon transfer of the capital to the account, the investors’
leading obligation shall be considered fulfilled.

 

3.5 Upon financing successfully, the subordinate debtor shall still repay
according to the conditions under the loan agreement with Party B, Party C will
be fully responsible for post-loan management of the subordinate debtor; in case
the subordinate debtor is about to suffer/suffers any difficulties that affect
the performance capability thereunder, Party C shall promptly take effective
measures to guarantee the safety of such claims.

 

3.6 The day before the full scale lending day corresponding to the repayment
date (if the full scale lending day is January 5, the monthly repayment day
shall be the 4th day each month. If such the repayment day doesn’t exist on
subsequent repayment process, it will be adjusted to the last day of the month
automatically. In case of statutory holidays or public holidays, the repayment
date shall be automatically advanced to the day before such the holidays.

 

3.7 On the repayment day, Party C shall warrant Party B has sufficient funds in
its payment agency account to repay all payable dues in current month (including
principal, interest and all other costs).

 

Monthly payable = PMT (annual yield / 12, claims transfer period, investment
principal)

 

The period of claim transfer shall be calculated on a monthly basis. If the
remaining repayment period of subordinate debtor is more than 12 months as of
the starting date of transfer of claims, the claims transfer period shall be 12
months; if the remaining repayment period of subordinate debtor is less than 12
months as of the starting date of transfer of claims, the claims transfer period
shall be actual remaining repayment period. The annual yield is ().

 



  

  

 

3.8 Party B shall repurchase all of the claims held by Party A platform
investors prior to 14:30 on the expiration date of claims transfer period, and
pay the repurchase amount, total RMB ______________yuan.

 

Article IV: Credit granting

 

4.1 The maximum credit line to Party B for transfer of claims hereunder is RMB
___________ yuan. (The maximum credit line is the ceiling amount of outstanding
principal negotiable granted by Party A to Party B, within the credit granting
valid period.)

 

4.2 The maximum credit line hereunder is valid for 12 months, from __________
to__________.

 

4.3 Within the valid period of the maximum credit line, the total balance of
claim transfer project by Party B shall not exceed the maximum credit line.

 

4.4 In any claim transfer projects by Party B, the starting time of subordinate
debtor's loan shall not be later than the expiry day of the maximum credit line.

 

4.5 Within the valid period of the maximum credit line, the daily amount of
claim transfer project by Party B shall not exceed 3.00 million yuan. If the
claim’s transfer period is within 12 months, such period shall start from the
starting date of transfer of claims.

 

4.6 If the cumulative principal balance of Party B’s claim transfer projects is
up to the ceiling of the maximum credit line, both parties may further negotiate
to determine whether to increase maximum credit line as actual cooperation
needs.

 

4.7 If Party A considers that any event or circumstance occurs, which results
in/may result in derogation of performance hereunder by Party B or Party C or
any damage to the interests of Party A platform investors during the process of
cooperation, Party A shall have the right to adjust the maximum credit line and
effective credit period.

 

In case Party A adjusts the maximum credit line and effective credit period; the
adjusted shall prevail and be finally performed hereunder.

 

Article V: Cost of capital and margin

 

5.1 Proportion of the cost of capital

 

5.1.1 Costs: Party A and Party A platform investors shall charge the relevant
fees in accordance with the annual yield of _____________. Such the fees shall
be regarded all investment income for Party A platform investors and also all
service charges payable to Party A.

 

5.1.2 Starting time: The starting time of transfer of claims shall be subject to
actual full-scale lending day of Party A P2P platform.

 

5.2 Margin

 

5.2.1 In addition to providing joint liability guarantee in accordance with the
terms of guarantee, Party C shall also pay margin to Party A at a certain
percentage as money collateral security for principal, interest, liquidated
damages, costs and expenses arising from enforcing the claims. Which are payable
by Party B to Party A and Party A platform investors.

 

5.2.2 During the process of cooperation, Party C shall pay margin to Party A on
basis of total balances of claims transfer projects of Party A platform
investors (on a basis of RMB _______ yuan, paid or added on whole multiples of
RMB ___ yuan. The balance of the margin retained shall be corresponding to the
total balance of claims transfer projects; if the margin balance falls below
amount payable, Party C shall make up on the day when the margin becomes
insufficient. On the 3rd day each month, the margin shall be settled (postponed
accordingly in case of holidays). If the amount of margin is higher than the
proportion as required hereto as of the settlement date, Party A shall refund
margin to Party C.

 



  

  

 

5.2.3 If the total balance of Party A platform investors increases or Party B
fails to repay as scheduled, causing the margin account balance to fall below
the amount as required in Article 5.2.2, Party B shall make up immediately
before 14:30 on the occurrence day hereto, until the margin account balance is
up to the amount as required.

 

5.2.4 Party A warrants that the margin paid by Party C is only used for the
purpose specified hereunder, not applied into any other purposes.

 

5.2.5 In case the corresponding amount of Party C’s margin is offset, Party C
shall be also obligated to repay any sum and costs that have not been repaid to
Party A and Party A platform investors till then.

 

5.2.6 Party A shall, within 5 working days after claims repurchase by Party B,
refund corresponding margin to Party C’s designated account.

 

Margin deposit account

 

   

 Account beneficiary name

 

 Account number

  Bank of deposit               Margin account   Benefactum Alliance Business
Consultant (Beijing) Co., Ltd.       China Construction Bank Qingdao Branch

 

Party C designated account

 

    Account beneficiary name   Account number   Bank of deposit Party C’s
designated account   Shenzhen Qianhai Da Fei Financial Services Ltd.       China
Construction Bank ________Branch

 

Article VI: Liability for guarantee

 

6.1 Party C and Party D are willing to provide joint and several liability
guarantees for Party B's obligations to Party A and Party A platform investors
under this Agreement, within the maximum credit line.

 

6.2 Party C and Party D agree to bear joint and several repayment liabilities
for any amount payable under claims transfer projects by Party B hereunder or
under any other agreements in connection with this Agreement.

 

6.3 Party C and Party D agree to provide guarantees for the claims repurchased
by Party B in time of expiration of claims transfer hereunder or under any other
agreements in connection with this Agreement.

 

6.4 Party C and Party D warrant: if Party B fails to repay or pay any other
costs as scheduled in full amount, Party C and Party D will repay/pay for Party
B before 14:30 on the due date of current month; in case of failure in repayment
for Party B, Party A may deduct from the margin of Party C directly.

 



  

  

 

6.5 The scope of guarantees by Party C and Party D includes but is not limited
to specific principal, interest, liquidated damages, legal fees, lawyer fees,
security fees and all other related costs arising from realization of claims,
which are payable by Party B.

 

6.6 The period of guarantees by Party C and Party D shall start from the expiry
date of amount payable by Party B (all principal, interest and other related
costs) until the actual full-amount repayment date.

 

6.7 Party C and Party D warrant any claims, corresponding to the financing
projects by Party B via Party A platform in form of claims transfer, are
transferred in one-off manner only. After transfer via Party A’s platform, it is
prohibited to transfer such claims through any other channels.

 

Article VII: Rights and obligations

 

7.1 Rights and obligations of Party A

 

7.1.1 Party A is entitled to perform due diligence on Party B and Party C in
accordance with the Company's internal regulations and requirements, including,
but not limited to verifying basic information, operation, risk control,
financial status of Party B and Party C.

 

7.1.2 Party A is entitled to review Party B’s claims project and decide whether
to recommend them to investors on its own decisions.

 

7.1.3 Party A is entitled to perform a post-loan inspection on the site of Party
C or Party B on a regular basis, and to collect data on a regular basis,
including but not limited to related business information, financial data,
corporate information, etc., from both parties hereto. Party B and Party C shall
fully cooperate without evading or providing false information for any reason.

 

7.1.4 In case any of Party B’s claim projects becomes overdue, Party A shall
have the right to request Party B and Party C to party assume guarantee
responsibility hereunder, and repay for Party B’s unperformed part hereunder.

 

7.1.5 Party A shall be obliged to keep confidential information or material that
Party B or Party C provides.

 

7.1.6 Party A is obliged to give the reason for the rejection in time of
rejecting claims transfer project from Party B.

 

7.1.7 The subordinate debtor information provided by Party B and Party C are
used for review by Party A only. Without the written consent of Party B and
Party C, Party A and Party A platform investors shall neither apply the
aforementioned information into any form of market marketing, product promotion
or other purposes, nor disclose to any third party.

 

7.2 Rights and obligations of Party B and Party C

 

7.2.1 Party C is entitled to perform independent investigation on Party B’s
claims transfer projects in accordance with the Company's internal processes,
requirements, and provisions.

 

7.2.2 Party B and Party C are obligated to provide Party A with true, complete,
effective and accurate information on claims transfer or the Company; the
financial statements submitted shall reflect the true financial situation as of
issuing date of such the financial statements; in case of any information
changes, they shall promptly notify to Party A.

 

7.2.3 Party C is obligated to data confidentiality and integrity during field
transmission of claim transfer projects hereto by Party B. In case of private
leakage or field missing or incomplete information, Party C shall remedy timely.

 

7.2.4 Party C is obliged to track the performance of Party B’s subordinate
debtor in repayment of principal and interest

 



  

  

 

7.2.5 in case of major changes in Party C, the shareholders of Party C, Party D,
or major event arising therefrom, Party C and Party D are obliged to disclose to
Party A in a timely manner; such major changes or major events include but are
not limited to the following:

 

(1)change in registered capital, ownership structure, legal representative or
actual controller, main business, corporate organization form; (2)commencement
of liquidation, dissolution, bankruptcy, merger, separation, custody and other
similar procedures; (3)litigation, claims, assets freezing, seizure or any other
enforcement measures, which amount is more than 5 million yuan. (4)Party C or
Party C’s shareholder, actual controller, or Party D are investigated or
required to assist in the investigation by judicial administration due to
allegedly illegal behaviors. (5)other cases affecting financial conditions or
solvency conditions of Party B, Party C, or Party D.

7.2.6 if Party B or Party C acts in following manners or Party A reasonably
judges Party B or Party C may act in following manners, Party A shall be
entitled to terminate this Agreement; Party B shall repurchase all claims
projects within seven days after termination hereto and make one-off payment to
Party A. within 7 days from the date of receiving above claims repurchase
payment, Party A shall deliver the cooperation projects related information to
Party B, and the corresponding claims shall be owned by Party B.

 

(1)Party B claims transfer projects become overdue for cumulative three times,
but Party D or Party C does not timely repay for Party B. (2)Party C’s margin is
insufficient and Party C fails to make up above the agreed proportion under
Article 5.2.2, after notification by Party A; (3)the above agreed matters under
Article 7.2.5 are not promptly notified to Party A, thus causing any losses to
Party A.

 

Article VIII: Privacy Policy

 

The parties shall strictly keep commercial secrets confidential. Without the
consent of the other parties, no party shall disclose any contents of this
Agreement and any related data.

 

Article IX: Dispute resolution

 

This Agreement is subject to laws of People's Republic of China. Any dispute
arising during performance of the Agreement shall be resolved by the parties
through negotiation; if such negotiation fails, it shall be submitted to the
people count with jurisdiction, in the region where the Agreement is executed.

 

Article X: Effectiveness and change

 

10.1 The Agreement shall take effect from the date of signing until Party B’s
claims project are fully repurchased or Party C and Party D have fulfilled the
guarantee liability hereunder.

 

10.2 Except as otherwise expressly provided in applicable law or this Agreement,
any early termination of or any modification to this Agreement shall be subject
to confirmation by the parties in writing.

 

10.3 The Agreement is made in six copies, and becomes effective from the date of
stamping and signature by the parties; each party holds one, and all of them
have the same legal effect.

 

10.4 The Agreement is executed on November 16, 2015 in Qingdao City.

 

(Blank Below)

(Signature and sealing pages only hereunder)

 



  

  

  

Party A (Signature): Benefactum Alliance Business Consultant (Beijing) Co., Ltd

Signature by legal representative or authorized representative:

November 16, 2015

 

 [ex10-36_01.jpg]

Party B (Signature)

November 16, 2015

  

Party C (Signature): Shenzhen Qianhai Da Fei Financial Services Co., Ltd.

Signature by Legal representative or authorized representative:

November 16, 2015

 

 [ex10-36_02.jpg]



Party D1 (Signature):

November 16, 2015

 

[ex10-36_03.jpg] 



Party D2 (Signature):

November 16, 2015

 

[ex10-36_04.jpg] 



Party D3 (signature): Qinhuangdao Rongtai Guarantee Co. Ltd.

Signature by Legal representative or authorized representative:

November 16, 2015

 



  

  

 

 

